NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



BECKY V. STRONG; UNKNOWN                         )
SPOUSE OF BECKY V. STRONG; and                   )
UNKNOWN TENANTS IN POSSESSION                    )
OF SUBJECT PROPERTY, n/k/a WENDY                 )
CALLOWAY,                                        )
                                                 )
               Petitioners,                      )
                                                 )
v.                                               )      Case No. 2D19-962
                                                 )
ARBOR CREEK HOMEOWNERS                           )
ASSOCIATION, INC., a Florida not-                )
for-profit corporation,                          )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed November 1, 2019.

Petition for Writ of Certiorari to the Circuit
Court for the Twelfth Judicial Circuit for
Manatee County; sitting in its appellate
capacity.

Rev. James T. Golden, Bradenton, for
Petitioners.

Lilliana M. Farinas-Sabogal of Becker &
Poliakoff, P.A., Coral Gables, for
Respondent.

PER CURIAM.

               Denied.

KELLY, VILLANTI, and LUCAS, JJ., Concur.